NO. 07-02-0260-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL E

                                 NOVEMBER 19, 2002

                         ______________________________


                         MARK C. DREW, M.D., APPELLANT

                                           V.

          NORTHWEST TEXAS HEALTHCARE SYSTEM, INC., APPELLEE


                       _________________________________

             FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

                 NO. 85,908-B; HONORABLE JOHN BOARD, JUDGE

                        _______________________________

Before REAVIS and JOHNSON, JJ. and BOYD, S.J.1


      Appellant Mark C. Drew, M.D., and appellee, Northwest Texas Healthcare System,

Inc., filed an Agreed Motion to Dismiss on November 12, 2002, averring that they no longer

wished to pursue this appeal.




      1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
       Without passing on the merits of the case, the parties’ agreed motion for dismissal

is granted and the appeal is hereby dismissed. Tex. R. App. P. 42.2. All costs having

been paid, no order pertaining to the costs is made. Having dismissed the appeal at the

parties’ request, no motion for rehearing will be entertained and our mandate will issue

forthwith.




                                                Phil Johnson
                                                  Justice




Do not publish.




                                            2